Citation Nr: 1614730	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial rating greater than 30 percent for service-connected other specified depressive disorder with anxious features.

3.  Entitlement to an initial rating greater than 10 percent for service-connected posttraumatic encephalomalacia.

4.  Entitlement to an initial compensable rating for service-connected headaches.


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1980 to February 1983.  The Veteran also served in the Tennessee Army National Guard, with verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from 1983 to 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in a June 2013 VA Form 9.  However, he cancelled that request in March 2016.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to an initial rating greater than 30 percent for service-connected other specified depressive disorder with anxious features, entitlement to an initial rating greater than 10 percent for service-connected posttraumatic encephalomalacia and entitlement to an initial compensable rating for service-connected headaches are addressed in the REMAND following this decision.



FINDING OF FACT

The Veteran has current osteoarthritis and arthralgia of the bilateral knees that developed over time as the result of his physical training and his work duties during his periods of ACDUTRA and INACDUTRA from 1983 to 2006.


CONCLUSION OF LAW

Osteoarthritis and arthralgia of the bilateral knees was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim.  However, the Veteran was provided adequate VCAA notice for the service connection claim in October 2010 and November 2011.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection appeal for the knees.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, as arthritis is listed as a "chronic" disease under 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, lay evidence is competent to establish the presence of observable symptomatology that is not medical in nature.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran claims that he has bilateral osteoarthritis and arthralgia of both knees, which was incurred during his annual two-week periods of ACDUTRA and monthly weekend periods of INACDUTRA, in the Tennessee Army National Guard from 1983 to 2006.  Specifically, he says his bilateral knee problems developed from both his rigorous physical training (including running) and his work duties from climbing up and down trucks during his periods of ACDUTRA and INACDUTRA.  He maintains that he had to wear special boots due to his knee pain.  See September 2010 informal claim.  On a side note, the Veteran has not asserted, and the evidence of record does not suggest, that his knee problems were the result of his verified period of active duty from 1980 to 1983.  

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes the following:  active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, such as the instant case, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Upon review of the evidence of record, the Board finds that service connection for bilateral knee osteoarthritis and arthralgia is warranted.  During the timeframe of his Army National Guard service, the first evidence of knee problems in the record is from a VA consult dated in February 1993, which noted the recent onset of pain in left knee, with a notation of osteoarthritis.  Subsequently, at a Tennessee Army National Guard Report of Medical History dated in November 2005, the Veteran reported a history of knee trouble.  It was noted that he had undergone steroid injections.  The Veteran reported bilateral knee pain when running four times a week.  He was no longer able to run.  VA treatment records dated in 2009 referred to earlier VA treatment records dated in 2004 and 2005 showing treatment for bilateral osteoarthritis and arthralgia of the knees.  This was also during the timeframe of his Tennessee Army National Guard service. 

After his Army National Guard service, VA X-rays dated in October 2009 and November 2009 revealed osteoarthritis of the knees.  Social Security Administration (SSA) disability records dated in 2009 and 2010 found that the Veteran was disabled due in part to bilateral knee osteoarthritis.  An August 2012 VA psychological examination documented that in 2006 the Veteran had to retire from the Tennessee Army National Guard because his knees prevented him from participating in physical training.

With regard to a nexus, there is probative medical and lay evidence of a nexus or link between the Veteran's current bilateral knee osteoarthritis and arthralgia and his physical training and work duties during his periods of ACDUTRA and INACDUTRA.  Holton, 557 F.3d at 1366.  See also 38 U.S.C. § 101; 38 C.F.R. §§ 3.1, 3.6(a), 3.303(a), (d).  As noted above, Tennessee Army National Guard records and VA treatment records establish that the Veteran reported bilateral knee pain during the timeframe of his periods of ACDUTRA and INACDUTRA.  Moreover, the Veteran has submitted probative "buddy statements" from a supervisor, D.G., dated sometime in 2012, a commanding officer, R.N., dated in December 2012, and from M.M., a 176th Maintenance Battalion Weight Control Officer, dated in September 2013.  All three of these individuals supervised and worked with the Veteran during his service in the National Guard.  They reflected that the Veteran has bad knees from years of running, marching, and carrying heavy loads during his career in the National Guard.  The Veteran had to exercise during his National Guard service in order to stay in shape.  This involved frequent running.  They assessed the Veteran's knees were impacted by his military lifestyle.  They stated that the Veteran complained of knee pain to them during his periods of ACDUTRA and INACDUTRA.  In fact, the Veteran had to wear special boots to limit his knee pain prior to his retirement from the National Guard in 2006.  Moreover, his supervisors remarked that to control his weight, the Veteran had to run more than the average soldier.  His National Guard supervisors concluded there was "no doubt" that running caused medical problems with the Veteran's knees.  The Board finds that the National Guard supervisors of the Veteran are competent and credible in rendering their favorable conclusions, as the conclusions are based on observable lay symptomatology, and tend to establish that the Veteran's ostearthritis of the knees began or worsened during ACDUTRA service.  See Barr, 21 Vet. App. at 309.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral knee osteoarthritis and arthralgia by way of incurrence in the line of duty during his various periods of ACDUTRA and INACDUTRA from 1983 to 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.

ORDER

Service connection for bilateral knee osteoarthritis and arthralgia is granted.  


REMAND

In a July 2015 rating decision, the RO granted service connection for a depressive disorder, for posttraumatic encephalomalacia, and for headaches as a residual of a traumatic brain injury (TBI).  In November 2015, the Veteran submitted a timely Notice of Disagreement, requesting higher initial disability ratings for these particular service-connected disabilities.  See 38 C.F.R. § 20.201 (2015).  VBMS and VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  However, the Board is bound by law to remand these issues for a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these claims are remanded on a procedural basis.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issues of entitlement to an initial rating greater than 30 percent for service-connected other specified depressive disorder with anxious features, entitlement to an initial rating greater than 10 percent for service-connected posttraumatic encephalomalacia and entitlement to an initial compensable rating for service-connected headaches.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


